DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves (US#1155146).
Regarding claims 1 and 19, Graves discloses an apparatus for receiving an article, the apparatus comprising:
an enclosure 1 having a top opening through a top of the enclosure;
a basket 2 located at least partially within the enclosure and rotatably coupled to the enclosure, the basket rotatable between an upright position (Fig. 2) in which a basket opening is rotated towards the top opening of the enclosure and an upside-down position (Fig. 1) in which the basket opening is rotated towards a bottom of the enclosure;
a roof 8 of the enclosure moveable between an open position (Fig. 2) in which the basket is accessible from an outside of the enclosure through the top opening and a closed position (Fig. 1) in which the roof blocks access to the basket from the outside of the enclosure; and
a connecting member (links r) coupling the roof with the basket, the connecting member configured (via pivot points 11 and 12) such that movement of the roof to the open position rotates the basket to the upright position thereby allowing a user to place the article into the basket and movement of the roof to the closed position rotates the basket to the upside-down position thereby causing the article to drop out of the basket towards the bottom of the enclosure.
Regarding claims 2 and 20, wherein:
the basket is in an upper portion of the enclosure;
the basket in the upside-down position drops the article to a lower portion of the enclosure; and
the enclosure has a side opening (closed via door 5) in the lower portion thereby allowing the article to be retrieved from the lower portion of the enclosure.
Regarding claim 4, the side opening is “capable of being accessed” (i.e. “accessible”) through a secured room as the apparatus is capable of being located in a secured room.  The secured room is not being claimed.
Regarding claim 6, wherein:
the enclosure comprises a plurality of sidewalls and a base (bottom wall) on which the sidewalls are mounted;
the side opening is through one of the sidewalls (Fig. 1); and
the top opening is defined by the sidewalls opposite the base (Fig. 2).
Regarding claim 9, further comprising:
a door 5 coupled 18 to the enclosure; and
a door lock (page 2, lines 20-25);
wherein the door in a shut position blocks the side opening;
the door lock restricts the door to the shut position until unlocked; and
the door in an ajar position allows access to the lower portion of the enclosure through the side opening.
Regarding claim 14, wherein the basket is rotatably coupled to the upper portion of the enclosure with at least one turntable bearing (page 1, lines 84-90) on an inner-side surface of the enclosure.
Regarding claim 15, wherein the connecting member is a rigid arm comprising a first end (at 11) and a second end (at 12), the connecting member is rotatably coupled to the roof at the first end and rotatably coupled to the basket at the second end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US#1155146) in view of Pennig (US#1583168).
Regarding claim 3, Graves fails to disclose the apparatus is secured against a building and the side opening is accessed through the building.  However, as evidenced by Pennig, such a configuration is known, see apparatus (Fig. 2) secured against a building (exterior wall b, interior wall a) with rear side opening accessed through the building via door 8.  Therefore, as evidenced by Pennig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by orienting the apparatus against a building such that the side opening was accessed through the building.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the building mounting such that the side opening was accessed through the building would enhance the security of the deposited articles.

Claims 7, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US#1155146) in view of Aarseth (US#720651).
Regarding claim 7, although Graves fails to disclose wherein each of the enclosure, roof, and basket is a panel of sheet metal, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In any event, as evidenced by Aarseth, utilizing sheet metal is known in the apparatus for receiving an article art, see page 1, lines 30-34.  Therefore, as evidenced by Aarseth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by replacing its enclosure, roof, and basket material with sheet metal.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of sheet metal would improve the structural integrity of the apparatus.
Regarding claim 12, Graves fails to disclose wherein the apparatus is secured by fastening at least one anchor to the enclosure.  However, as evidence by Aarseth, such a configuration is known in the apparatus for receiving an article art, see anchor (fastener assembly) shown in Fig. 2 for securing  the enclosure to support z2.  Therefore, as evidenced by Aarseth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by including an anchor to secure the enclosure to a support.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the anchor would allow securement of the enclosure to a support and thus enhance the security of the apparatus.
Regarding claim 13, although Graves fails to disclose wherein the roof of the enclosure has a gable shape, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In any event, as evidenced by Aarseth, utilizing a gable shaped roof is known in the apparatus for receiving an article art, see gable shaped roof 4.  Therefore, as evidenced by Aarseth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by replacing its planar shaped roof with a gable shaped roof.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the gable shaped roof would enhance the aesthetic appeal of the apparatus.
Regarding claim 16, Graves fails to disclose an indicator on an outer-side of the roof to indicate opening of the roof from the closed position, wherein opening of the roof implies delivery of the article.  However, as evidenced by Aarseth, including an indicator on an outer-side of the roof to indicate opening of the roof from the closed position, wherein opening of the roof implies delivery of the article is known in the apparatus for receiving an article art, see Fig. 2 and indicator 14-16.  Therefore, as evidenced by Aarseth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by including an indicator on an outer-side of the roof to indicate opening of the roof from the closed position, wherein opening of the roof implies delivery of the article. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the indicator would improve the operability of the apparatus by visually indicating to the user the presence of mail.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US#1155146) in view of Sievel (US#7182246).
Regarding claim 8, Graves fails to disclose wherein the base has a cushion on an inner-bottom surface of the enclosure.  However, as evidenced by Sievel, including a base cushion on an inner-bottom surface of the enclosure is known in the apparatus for receiving an article art, see cushion 136 on an inner-bottom surface 138 of the enclosure 102.  Therefore, as evidenced by Sievel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by including a cushion on an inner-bottom surface of the enclosure.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the cushion would soften the fall of the deposited articles within the enclosure to prevent damage.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US#1155146) in view of Slagle et al. (US#7175071).
Regarding claim 18, Graves fails to disclose wherein the roof has a roof lock to only allow authorized personnel to access the basket.  However, as evidenced by Slagle, including a roof lock is known in the apparatus for receiving an article art, see roof 22 and lock 50.  Therefore, as evidenced by Slagle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves by including a roof lock to only allow authorized personnel to access the basket.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the roof lock would enhance the security of the apparatus.
Allowable Subject Matter
Claims 5, 10, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677